      Case: 1:18-cr-00740-JRA Doc #: 99 Filed: 05/26/20 1 of 9. PageID #: 536




                                     UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION

UNITED STATES OF AMERICA,                                 )
                                                          )     CASE NO. 1:18CR740
               Plaintiff,                                 )
                                                          )
       v.                                                 )     Judge John R. Adams
                                                          )
JOSEPH DENNIS,                                            )     ORDER
                                                          )
               Defendant.                                 )
                                                          )



       Pending before the Court is Defendant Joseph Dennis’ motion to withdraw his guilty plea.

Doc. 87. The motion is DENIED.

       “A defendant does not have an absolute right to withdraw a guilty plea and bears the burden

of proving that he is entitled to withdraw his guilty plea.” United States v. Ellis, 470 F.3d 275, 280

(6th Cir. 2006). In fact, “‘[w]hen a defendant has entered a knowing and voluntary plea of guilty

at a hearing at which he acknowledged committing the crime, the occasion for setting aside a guilty

plea should seldom arise.’” Id. (quoting United States v. Morrison, 967 F.2d 264, 268 (8th Cir.

1992)). “A defendant may withdraw a guilty plea ‘after the court accepts the plea, but before it

imposes sentence if...the defendant can show a fair and just reason for requesting the withdrawal.’”

Ellis, 470 F.3d at 280 (quoting Fed.R.Crim.P. 11(d)(2)(B)). To determine whether the Defendant
      Case: 1:18-cr-00740-JRA Doc #: 99 Filed: 05/26/20 2 of 9. PageID #: 537




has met this burden, the Court considers a number of factors, including:

       (1) the amount of time that elapsed between the plea and the motion to withdraw it;

       (2) the presence (or absence) of a valid reason for the failure to move for withdrawal
       earlier in the proceedings;

       (3) whether the defendant has asserted or maintained his innocence;
       (4) the circumstances underlying the entry of the guilty plea;

       (5) the defendant’s nature and background;

       (6) the degree to which the defendant has had prior experience with the criminal
       justice system; and

       (7) potential prejudice to the government if the motion to withdraw is granted.

United States v. Bashara, 27 F.3d 1174, 1181 (6th Cir. 1994) (superseded on other grounds by

U.S.S.G. § 3B1.1). “The factors listed are a general, non-exclusive list and no one factor is

controlling.” United States v. Bazzi, 94 F.3d 2015, 2017 (6th Cir. 1996).

       The rule regarding the withdrawal of guilty pleas is designed “to allow a hastily entered

plea made with unsure heart and confused mind to be undone, not to allow a defendant to make a

tactical decision to enter a plea, wait several weeks, and then obtain a withdrawal if he believes

that he made a bad choice in pleading guilty.” United States v. Alexander, 948 F.2d 1002, 1004

(6th Cir. 1991) (quotation and citation omitted). “[I]t is well settled that the movant has the burden

of establishing that his presentence motion to withdraw his plea should be granted.” United States

v. Triplett, 828 F.2d 1195, 1197 (6th Cir. 1987).

       In the instant matter, Dennis contends that he received poor advice from his prior legal

counsel. Specifically, Dennis assert that “he felt forced and pressured to accept the plea even

though he expressed his desire to Attorney DeVan to go to trial.” Doc. 87 at 3. Dennis further

asserts that he has consistently maintained his innocence throughout these proceedings. To assist
      Case: 1:18-cr-00740-JRA Doc #: 99 Filed: 05/26/20 3 of 9. PageID #: 538




the Court, an evidentiary hearing was held on May 7, 2020 in which the Court heard testimony

from Dennis’ prior attorney, Mark DeVan, and from Dennis himself.                With that hearing

concluded, the Court now reviews the Bashara factors.

       1.   Amount of Time Between Plea and Motion

       Dennis pled guilty before this Court on October 8, 2019. Dennis did not seek to withdraw

his plea until March 3, 2020. The Sixth Circuit has found proper the denials of motions to

withdraw on the basis of delays far shorter than the instant case. See, e.g., United States v. Baez,

87 F.3d 805, 808 (6th Cir. 1996) (upholding the denial of a motion to withdraw on the basis of a

sixty-seven-day delay); United States v. Goldberg, 862 F.2d 101, 103 (6th Cir. 1988) (noting that

a fifty-five day delay supported denial of a motion to withdraw); United States v. Spencer, 836

F.2d 236, 239 (6th Cir. 1987) (indicating that a five-week delay supported denial of a motion to

withdraw); United States v. Valdez, 362 F.3d 903, 913 (6th Cir. 2004) (holding that a seventy-five

day delay was alone sufficient to deny withdrawal of a guilty plea).

       In evaluating this factor, the Court is mindful that the first discussion that Dennis had with

his prior counsel, DeVan, regarding withdrawing his plea did not occur until December 19, 2019.

Accordingly, if the Court were to credit that date as the first expression of Dennis’ desire to

withdraw his plea, he did not indicate such a desire until more than ten weeks after his guilty plea.

This this factor weighs against him.

       2.   Reason for Withdrawal and Circumstances Surrounding the Guilty Plea

       Dennis appears to argue that his plea should be withdrawn because it was entered with an

unsure heart or confused mind. The record, however, does not support this contention.

       At the outset of his change of plea hearing, the Court engaged in the following colloquy

with Dennis:
      Case: 1:18-cr-00740-JRA Doc #: 99 Filed: 05/26/20 4 of 9. PageID #: 539




       THE COURT: Have you gone over the indictment with your attorney and you
       understand the nature of the charges against you in this case?

       THE DEFENDANT: Yes, Your Honor.

       THE COURT: Have you discussed with your attorney all matters pertaining to your
       case, the evidence against you, possible defenses, things of that nature?

       THE DEFENDANT: Yes, Your Honor.

       THE COURT: Are you satisfied so far with his work for you in this case?

       THE DEFENDANT: Yes, Your Honor.

Doc. 86 at 5. The Court then continued:

       THE COURT: Mr. Dennis, I am going to refer to this plea agreement. You can read
       along as I go through it by page and paragraph.

       Before I discuss the specific provisions of the agreement, however, did you fully
       read this agreement before you signed it?

       THE DEFENDANT: Yes, Your Honor.

       THE COURT: Did you discuss it in full with your attorney before you signed it?

       THE DEFENDANT: Yes, I have.

Doc. 86 at 6-7. The Court went on to examine the individual paragraphs of the plea agreement

with Dennis including an explanation of supervised release:

       THE COURT: On page 3, there’s a reference there at paragraph 7 to supervised
       release. When you are released from any period of imprisonment that might be
       imposed in this case, you will be placed on supervised release. That's like probation
       or parole in the state system. You will be required to abide by certain conditions. If
       you fail to abide by those conditions, then you may be returned to court. Depending
       on the severity of the violation, you could be sentenced or resentenced to a longer
       period of imprisonment.

       Under some circumstances, your initial term of imprisonment, along with any
       additional period of imprisonment, could exceed the five-year maximum statutory
       penalties.

Doc. 86 at 8-9. Dennis again indicated that he understood that provision of his plea agreement
      Case: 1:18-cr-00740-JRA Doc #: 99 Filed: 05/26/20 5 of 9. PageID #: 540




and possible sentence.

       The Court then individually explained each right that Dennis was waiving by virtue of his

plea agreement. Dennis indicated that he understood each right and the impact of his waiver of

that right. The Court then inquired: “Has anyone tried to force you, coerce you, threaten you in

any way to enter this plea?” and Dennis responded: “No, Your Honor.” Doc. 86 at 22. Dennis

then acknowledged that the factual predicate in the plea agreement was a “fair and accurate

summary of [his] offense conduct.” Doc. 86 at 23.

       The description of Dennis’ conduct was extensive in the plea agreement and contained the

following statements:

       b.         On or about December 21, 2016, Defendant sold 15 gift cards that
       Riccardi had stolen from the mail stream to the Gift Card Loop, a business in
       Cleveland, Ohio, that buys and sells gift cards.

       c.          On or about December 23, 2016, Defendant sold 9 gift cards that
       Riccardi had stolen from the mail stream to the Gift Card Loop.

       d.          On or about December 26, 2016, Defendant sold 8 gift cards that
       Riccardi had stolen from the mail stream to the Gift Card Loop.

       e.         On or about February 2, 2017, Defendant sold 9 gift cards that Riccardi
       had stolen from the mail stream to the Gift Card Loop.

       g.         On or about August 12, 2017, Defendant used nine stolen Amazon.com
       gift cards to order a laptop computer and an accesso1y, to be delivered to
       Defendants' residence.

       h.          On or about August 28, 2017, Defendant used 16 stolen Amazon.com
       gift cards to order a 50-inch flat-screen television, to be delivered to Defendants’
       residence.

       i.         In or around September 2017, while processing and handling U.S. mail
       at the USPS Processing and Distribution Center in Cleveland, Ohio, Defendant
       stole the mail piece identified in Count 3 of the Indictment, a letter addressed to
       Person 1 in Parma, Ohio, which contained a $25 Starbucks gift card.

       j.           On or about September 14, 2017, Defendant used the stolen $25
      Case: 1:18-cr-00740-JRA Doc #: 99 Filed: 05/26/20 6 of 9. PageID #: 541




       Starbucks gift card to make a fraudulent purchase at a Starbucks location in
       Independence, Ohio.

       k.          On or about September 17, 2017, Defendants used the stolen $70 Kohl's
       gift card to make a fraudulent purchase at a Kohl's location in Parma, Ohio.

       l.           On or about September 22, 2017, Defendants used the stolen $25
       Starbucks gift card to make a fraudulent purchase at a Starbucks location in Garfield
       Heights, Ohio.

       o.             On or about December 11, 2017, Defendants possessed in their
       residence, among other things, the 108 pieces of First-Class U.S. mail Riccardi had
       stolen earlier that night, merchandise Defendants had purchased with stolen gift
       cards, approximately $42,000 in U.S. currency, an automatic currency counter, and
       1,505 stolen gift cards for approximately 230 different merchants or vendors.
       Approximately 1,322 of the stolen gift cards bore face values, which totaled
       approximately $47,052.53. Most of the stolen gift cards were organized by
       merchant or category and laid out on the floor in the house.

Doc. 58 at 11-13. In addition to the above provisions that detail Dennis’ activity or the joint

activity of Dennis and his co-defendant, Jennifer Riccardi, the plea agreement also contained

factual allegations related solely to Riccardi’s conduct. After the description of all the conduct of

both Defendants, Dennis agreed:

       29.          Defendant acknowledges that the above summary of Defendant’s
       conduct does not set forth each and every fact that the USAO could prove at trial,
       nor does it encompass all of the acts which Defendant committed in furtherance of
       the offenses to which Defendant is pleading guilty.

Doc. 58 at 13.

       The above provisions and plea colloquy refute any assertion by Dennis that his heart was

unsure or that his mind was confused when he entered his guilty plea. Thus, he has failed to offer

a valid reason to withdraw his plea.

       Moreover, to the extent that Dennis suggests that he was coerced by DeVan to enter his

guilty plea, the record similarly fails to support such a contention. First and foremost, DeVan’s

testimony refutes any such assertion. DeVan unequivocally denied any conduct that would
      Case: 1:18-cr-00740-JRA Doc #: 99 Filed: 05/26/20 7 of 9. PageID #: 542




approach coercion. Moreover, even Dennis’ testimony itself does not support a finding he was

coerced. Dennis ostensibly described a situation in which counsel was adamant that a plea

agreement was the best course of action. As Dennis had previously made an oral motion to

remove counsel with whom he disagreed over strategy, it defies logic to suggest he suddenly

changed course and held his will overcome by DeVan. Further, “a defendant who expressly

represents in open court that his guilty plea is voluntary ‘may not ordinarily’ repudiate his

statements to the sentencing judge.” United States v. Todaro, 982 F.2d 1025, 1030 (6th Cir.

1993). As detailed above, Dennis both admitted that his plea was voluntary and that he was

satisfied with counsel during his plea colloquy. He has provided no legitimate basis to repudiate

those statements.

       3. Failure to Maintain Innocence

       Dennis appears to use the history of this case in an attempt to demonstrate that he has

maintained his innocence throughout the proceedings. The record, however, does not support his

contention.

       Dennis testified that he told both his initial attorney, Nathan Ray, and his second attorney,

Mark DeVan, that he had no knowledge of his co-defendant’s activities. Dennis’ assertions in

that regard, however, fall short of an assertion of innocence. Important to this Court, even in

seeking to withdraw his plea, Dennis does not deny the facts set forth in the factual predicate of

his plea agreement. Those facts include Dennis either selling or using roughly 70 gift cards to

different merchants and residing in a home that contained 1,505 gift cards from 230 different

vendors whose face values exceeded $47,000. Thus, Dennis does not claim that he did not engage

in this conduct. Rather, he maintained then and now that he does not believe that they these facts

should constitute a crime.    The Court believes that this falls well short of maintaining his
      Case: 1:18-cr-00740-JRA Doc #: 99 Filed: 05/26/20 8 of 9. PageID #: 543




innocence throughout the proceedings.

       4. Dennis’ Nature and Background and Prior Experience in the Criminal Justice

           System

       There is nothing in Dennis’ background that would suggest that he did not understand the

proceedings before the Court. Dennis appeared before the Court after fifteen prior encounters

with the state court justice system that led to convictions. These encounters began in 2002 when

Dennis was 18 years old and continued through 2016 when Dennis was convicted of escape at the

age of 34. In fact, the conduct herein was committed while Dennis was still under post release

control from a prior state court conviction. While this appears to be Dennis’ first encounter with

the federal system of justice, his lengthy state court history undermines any assertion that the

process was unclear or confusing to him. As such, his nature and background do not support

withdrawal of his plea.

       5. Prejudice to the Government

       The delay in moving forward with Dennis’ sentencing caused this Court to be required to

sentence his co-defendant. Allowing Dennis to proceed to trial at this time would only serve to

expend even more government resources to return that co-defendant to this district for use at

Dennis’ trial. Moreover, even if the Court were inclined to find that any prejudice to the

Government was minimal, this factor would be at best neutral with respect to evaluating Dennis’

motion.



       Conclusion

       As demonstrated above, none of the Bashara factors weigh in favor of granting Dennis’

motion. Instead, the factors weigh heavily in favor of denial of the motion. Accordingly,
      Case: 1:18-cr-00740-JRA Doc #: 99 Filed: 05/26/20 9 of 9. PageID #: 544




Dennis’ motion to withdraw his guilty plea is DENIED.

       IT IS SO ORDERED.


May 26, 2020                                      /s/ John R. Adams
Date                                             Judge John R. Adams
                                                 United States District Court
